Citation Nr: 1241848	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to helpless child benefits on behalf of the Veteran's daughter "T" on the basis of permanent incapacity for self-support before the age of 18.  

2.  Entitlement to an effective date earlier than June 3, 1993, for a grant of service connection for post-traumatic stress disorder (PTSD).  

3.  Whether VA should have inferred and considered the issue of entitlement
to individual unemployability (TDIU), for the time period from August 2, 1979 through June, 2, 1993.

4.  Whether a letter received June 9, 1978, constitutes a Notice of Disagreement which remains pending with respect to entitlement to service connection for a psychiatric disorder.  

5.  Whether a claim for service connection for "post Vietnam stress" or
"delayed stress syndrome" remains pending based on a claim submitted October 21,
1980.

REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2009 ratings decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to helpless child benefits on behalf of the Veteran's daughter T on the basis of permanent incapacity for self-support before T attained the age of 18 requires additional processing and development and is REMANDED to the RO. 


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an effective date earlier than June 3, 1993, for a grant of service connection for PTSD was denied in a December 1997 rating decision of which the Veteran was notified that month; a timely appeal to this denial was not filed by the Veteran.

2.  Since an award of benefits based on a claim to reopen is made effective from the date of the reopened claim, the Veteran's attempt to reopen a claim for entitlement to an earlier effective date for the award of service connection for PTSD cannot result in an earlier effective date. 

3.  The Board's final decisions, initially in December 1979, denying the Veteran's claim for service connection for a psychiatric disorder preclude a finding that VA should have inferred and considered the additional issue of TDIU for the time period from August 2, 1979 through June, 2, 1993, and precludes a finding that a letter received June 9, 1978, was a Notice of Disagreement that remains pending with respect to entitlement to service connection for a psychiatric disorder.  

4.  The Board's final decisions from June 1982 denying claims for service connection for a psychiatric disorder preclude a finding that a claim for service connection for "post Vietnam stress" or "delayed stress syndrome" remains pending based on a claim submitted October 21, 1980.   


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than June 3, 1993, for a grant of service connection for PTSD is denied as a matter of law.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2012). 

2.  The claim that VA should have inferred and considered the issue of entitlement to TDIU for the time period from August 2, 1979 through June, 2, 1993, is denied as a matter of law.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000). 

3.  The claim that a letter received June 9, 1978, constitutes a Notice of Disagreement which remains pending with respect to entitlement to service connection for a psychiatric disorder is denied as a matter of law.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000). 

4.  The claim that the issue of service connection for "post Vietnam stress" or "delayed stress syndrome" remains pending based on a claim submitted October 21, 1980, is denied as a matter of law. Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's General Counsel has held, however, that the notice and assistance requirements of the VCAA are not applicable where, as in the instant case with respect to the issues addressed in the decision that follows, there is no legal basis for the claims or because undisputed facts render the claimant ineligible for the claimed benefits.  In such cases, there is no reasonable possibility that the claim could be substantiated.  See VAOPGCPREC 5-2004; See also Livesay v. Principi, 15 Vet. App. 165 (2001).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Earlier Effective Date for Service Connection for PTSD 

The Veteran's claim for entitlement to an effective date earlier than June 3, 1993, for a grant of service connection for PTSD was denied in a December 1997 rating decision of which the Veteran was notified that month.  A timely appeal to this denial was not filed by the Veteran and as no additional evidence addressing the  claim was received prior to the expiration of the appeal period following the December 1997 rating decision, the record does not reflect that new and material evidence was received during this appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the December 1997 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  This is the only final rating decision addressing the claim for entitlement to an earlier effective date for service connection for PTSD on any basis, and this decision may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

In a communication received from the Veteran in December 2008, he expressed a desire to present a "new" claim for entitlement to an earlier effective date for service connection for PTSD.  A similar procedural background as in the instant case was presented in Lapier v. Brown, 5 Vet. App. 215 (1993), in which the United States Court of Appeals for Veterans Claims (Court) stated:

The sole issue on appeal is whether the Veteran is entitled to an earlier effective date for a 100% rating for schizophrenia.  This claim was denied by a prior final BVA decision in March 1989. Although the Secretary is required under 38 U.S.C.A. § 5108 (West 1991) to reopen claims that the BVA has previously and finally denied when "new and material evidence" is presented, in this case such a reopening could not result in an earlier effective date because an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii)  (1992).  Mr. Lapier reopened his claim in September 1984, and his 100% rating was granted effective from that time.

An award granted on the basis of receipt of new and material evidence may not be made effective prior to receipt of the claim to reopen (in this case December 2008). 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).   Thus, even were the Veteran's claim filed in December 2008 to be granted based on a determination that he had submitted new and material evidence, an effective date earlier than June 3, 1993, for a grant of service connection for PTSD, could not be assigned.  See Lapier, 5 Vet. App. at 215.  The applicable regulations and ruling in Lapier are controlling and dispositive in the instant case, and absent a successful resolution of a claim or motion of clear and unmistakable error (CUE), the desired earlier effective date cannot be assigned.  The Board also notes that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the Board finds that the Veteran's claim for an earlier effective date for a grant of service connection for PTSD lacks legal merit and must be dismissed .  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Issues Three thru Five as Listed on the Title Page

Before addressing the claims at issue, all raised by the Veteran's attorney in a presentation dated July 9, 2009, and argued further by a way of a June 25, 2010, attachment to the VA Form 9 filed at that time, the pertinent procedural history will be briefly summarized.  

Following the receipt of the Veteran's initial claim for service connection for psychiatric disability in 1977, the claim was denied in a March 1978 rating decision.  The Veteran then submitted a letter dated on June 9, 1978, indicating that he would like to file an informal claim for a nervous condition.  In response, a June 1978 letter from VA notified the Veteran that this represented a duplicate of his claim previously filed and that no change in the prior decision was warranted as he did not present new and material evidence.  The Veteran did submit additional evidence in January 1979, and an April 1979 rating decision confirmed the denial of service connection for a nervous condition.  The Veteran appealed this decision to the Board, in the process submitting testimony at hearing before RO officials on August 2, 1979.  In a December 1979 decision, the Board found that the March 1978 rating decision was not timely appealed, and was therefore final.  This decision also found no new factual basis for warranting service connection for a nervous disability.  

Thereafter, the Veteran pursued further appeal to the Board with respect to the claim for service connection for a psychiatric disorder.  These were initiated by October 1980 communications in which the Veteran clamed entitlement to service connection for what he characterized as "post Vietnam stress syndrome and "delayed stress syndrome."  These claims were ultimately denied by the Board in June 1982 and July 1986.  With regard to PTSD, the July 1986 Board decision specifically found that the evidence added to the record since June 1982 Board decision did not provide new and material evidence that the Veteran had PTSD as a result of service.  A December 1987 Board decision also found that the evidence did not demonstrate that the Veteran had PTSD at that time, and found that a new factual basis had not been provided for reopening a claim for service connection for a psychiatric disability.  An April 1990 Board decision found that a new factual basis warranting  service connection for a psychiatric disability, to include PTSD, had not been presented.  

Thereafter and following receipt of statements from a private psychologist dated in July 1993 and April 1995 indicating that it was her conclusion that the Veteran had PTSD as a result of service, a November 1996 Board decision found that new and material evidence had been received to reopen the claim for service connection for PTSD.  The underlying claim for service connection for PTSD was remanded for further development.  In the course of this development, a statement was received in January 1997 from a VA psychiatrist opining that the Veteran had PTSD as a result of service, and service connection for PTSD was ultimately granted by an August 1997 rating decision.  A 10 percent rating was assigned for this disability effective from November 1993.  This rating was increased to 100 percent effective from June 3, 1993, by a September 1999 hearing officer's decision.  

Citing to various written communications by the Veteran from as early as the statement dated June 9, 1978, referenced above, the Veteran's attorney has argued that additional and/or "retroactive" benefits are warranted based on a theory that claims have been "pending" since as early as the Veteran's initial claim filed in 1977.  However, given the Board decisions as demonstrated above in the intervening years from December 1979 to November 1996, there would first have to be a successful motion of CUE in these decisions for the additional "retroactive" benefits to be granted under any of the theories of error alleged by the Veteran's attorney to have been committed by VA in not considering the asserted communications as representing pending claims for the benefits desired.  Such a motion, as prescribed by 38 U.S.C.A. § 7111 and 38 C.F.R. § 20.1404, has not been filed in this case.   

It is well-settled that even an unappealed rating decision on a matter subsequently reviewed on the merits by the Board is subsumed in the Board decision and is not subject to a collateral attack via a claim of CUE.  Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  See also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000). 

In short therefore, the claims with respect to the question of whether or not VA should have inferred and considered the issue of entitlement to TDIU for the time period from August 2, 1979 through June, 2, 1993; whether or not a letter received June 9, 1978, is a Notice of Disagreement which remains pending with respect to entitlement to service connection for a psychiatric disorder; and whether or not a claim for service connection for "post Vietnam stress" or "delayed stress syndrome" remains pending based on a claim submitted October 21, 1980, must be dismissed as lacking legal merit.  Sabonis; Brown v. West, supra.  


ORDER

The appeal with respect to the clam for entitlement to an effective date earlier than June 3, 1993, for a grant of service connection for PTSD is dismissed.  

The appeal with respect to the question of whether or not VA should have inferred and considered the issue of entitlement to TDIU for the time period from August 2, 1979 through June, 2, 1993, is dismissed. 

The appeal with respect to the question of whether or not a letter received June 9, 1978, is a Notice of Disagreement which remains pending with respect to entitlement to service connection for a psychiatric disorder is dismissed.  

The appeal with respect to the question of whether or not a claim for service connection for "post Vietnam stress" or "delayed stress syndrome" remains pending based on a claim submitted October 21, 1980, is dismissed. 


REMAND

In October 2010, evidence pertinent to the claim for helpless child benefits on behalf of the Veteran's daughter T on the basis of permanent incapacity for self-support before T attained the age of 18 has was received at the Board.  This evidence was not addressed in the June 2010 statement of the case, and given the absence of a waiver of initial consideration by the RO of this evidence, it must be addressed initially by the RO.  38 C.F.R. § 20.1304(c).  The record also reveals that that Veteran's attorney found fault with the fact that what she described as "probative lay evidence," with respect to this issue was not addressed in the June 2010 statement of the case.  (See June 2010 VA Form 9).  This is presumably a reference to affidavits received from T and her mother in January 2010 that were included in the list of evidence contained in the June 2010 statement of the case but were not discussed in the reasons or bases for the determination therein with respect to the claim for helpless child benefits.  As such, on remand the RO will be asked to formally consider the affidavits received in January 2010 and the additional evidence received at the Board in October 2010 in connection with the claim for helpless child benefits.

The Board acknowledges that the while VA Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  In this regard, the Board finds that in light of the evidence of record that T suffered from epilepsy/seizures as a child, and has had ongoing medical and psychiatric problems thereafter (with a private clinical record dated in April 2007 noting that she had lost her job due to seizures), the Board finds that a VA opinion (and examination of T if possible) as directed  below would be helpful to a determination as to whether T was permanently incapable of self-support before she attained the age of 18 on March 4, 1996. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination for T to be evaluated. The examiner is to review all of the pertinent documents in the claims file and to interview/examine T.  The examiner should provide an opinion of whether T was shown to be permanently incapable of self-support by reason of mental or physical defect at the time of her 18th birthday.  Specifically, the examiner should provide responses to the following inquiries:

a) Is it at least as likely as not (meaning 50 percent or greater probability) that medical and psychiatric disability rendered T permanently incapable of self-support at the time of her 18th birthday (in March 1996)?  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown. 

b) If the examiner determines that T is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that she was/is capable of self-support.  The examiner should also discuss her industrial or employment capability. 

c) If T was incapable of self-support as of her 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after her 18th birthday. 

If it is not possible to examine and interview T in person, the opinion requested above should still be completed based on a review of the claims file.  All findings and conclusions should be explained in detail, and the examination report should indicate whether the file was indeed reviewed.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the claim for helpless child benefits.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case that includes a discussion of the affidavits received in January 2010 and the additional evidence received at the Board in October 2010 and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


